I am not able to perceive any satisfactory reason for overruling (for I do not think we can distinguish) the authority of Camp v. Ingersoll (86 N.Y. 433); where the deliberate opinion of this court seems to give even ampler warrant for the practice now disapproved. I have supposed that under our decisions the allegations of damage did not strictly raise questions of fact, or were considered otherwise than as evidencing the substantial nature of the injurious acts complained of and to warrant the equitable relief, which was the issue and the object of the action. Nor am I able to see any good reason for depriving the courts of a very useful and convenient power; which is obviously within the spirit of the Code; if not, in the view of my brethren, technically comprehended in its language. Therefore I cannot concur.
All concur with O'BRIEN, J., except GRAY, J., dissenting.
Order affirmed. *Page 515